    Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 1 of 15 PageID #:163




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ARIEL ROMAN,                       )
                                    )
                     Plaintiff,     )
                                    )
               v.                                              No. 20-cv-01717
                                    )
 THE CITY OF CHICAGO, a Municipal   )                          Judge Andrea R. Wood
 Corporation, and CPD OFFICERS P.O. )
 MELVINA BOGARD and P.O. BERNARD )                             Magistrate Judge Sunil R. Harjani
 BUTLER, Individually,              )
                                    )
                     Defendants.
                                    )

                  AGREED CONFIDENTIALITY PROTECTIVE ORDER

       The parties to this Agreed Confidentiality Protective Order have agreed to the terms of

this Order; accordingly, it is ORDERED:

       1.      Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively “documents”), shall be subject

to this Order concerning Confidential Information as defined below. This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure

and calculation of time periods.

       2.      Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER”

by the producing party that falls within one or more of the following categories: (a) information

protected from disclosure by statute, including the Illinois Freedom of Information Act (FOIA),

5 ILCS 140/1, et seq.; (b) information that reveals trade secrets; (c) research, technical,

commercial or financial information that the party has maintained as confidential; (d) medical
    Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 2 of 15 PageID #:164




information concerning any individual; (e) personal identity information; (f) income tax returns

(including attached schedules and forms), W-2 forms and 1099 forms; (g) personnel or

employment records of a person who is not a party to the case; (h) employment, disciplinary, or

other information that is of a sensitive or non-public nature regarding plaintiffs, defendants, non-

party witnesses, non-party employees of the City of Chicago. Such information includes, but is

not limited to, private information in personnel files, such as employment applications,

performance evaluations, tax forms, requests for medical leave and the like as well as personal

and family information of police officers and state’s attorneys, including residential information;

and (i) any information contained within the following file materials that are otherwise

prohibited from public disclosure by statute:

       Any disciplinary actions, files and attachments to such files generated by the

investigation of deaths in custody, uses of deadly force, and complaints of misconduct by

Chicago police officers (generally referred to as “Log Number” files, “Complaint Register”

(CR) files, “Universal” (U) files, or “Extraordinary Occurrence” (EO) files, or “Non-

Disciplinary Intervention” (NDI) files) (collectively hereinafter referred to as “Log Files”), or by

internal Chicago Police Department “Summary Punishment Action Requests” (SPARs). The

parties reserve the right to seek greater protection of information or documents designated as

Confidential Information through Court intervention or by agreement of the parties.

       3.      Designation.

       (a)     A party may designate a document as Confidential Information for protection

under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,



                                                 2
    Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 3 of 15 PageID #:165




duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to

or as soon as practicable after the documents are produced or disclosed. Applying the marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean that

the document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order. Any copies that are made of any documents marked “CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except that indices,

electronic databases or lists of documents that do not contain substantial portions or images of

the text of marked documents and do not otherwise disclose the substance of the Confidential

Information are not required to be marked.

       (b)     The designation of a document as Confidential Information is a certification by

an attorney or a party appearing pro se that the document contains Confidential Information as

defined in this order.

       4.      Depositions.

       Deposition testimony, including exhibits, is protected by this Order only if designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on the record at the time the

testimony is taken. Such designation shall be specific as to the portions that contain confidential

Information. Deposition testimony or exhibits so designated shall be treated as Confidential

Information protected by this Order. Within fourteen days after delivery of the transcript, a

designating party may serve a Notice of Designation to all parties of record identifying

additional specific portions of the transcript that are designated Confidential Information, and

thereafter those additional portions identified in the Notice of Designation shall also be

protected under the terms of this Order. The failure to serve a timely Notice of Designation


                                                 3
    Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 4 of 15 PageID #:166




waives any designation of additional deposition testimony or exhibits as Confidential

Information, unless otherwise ordered by the Court.

       5.      Protection of Confidential Material.

       (a)     General Protections. Confidential Information shall not be used or disclosed

by the parties, counsel for the parties or any other persons identified in subparagraph (b) for any

purpose whatsoever other than in this litigation, including any appeal thereof.

       (b)     Limited Third-Party Disclosures. The parties and counsel for the parties shall

not disclose or permit the disclosure of any Confidential Information to any third person or entity

except as set forth in subparagraphs (1)-(10). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

               (1)     Counsel. Counsel for the parties and employees of counsel who have
                       responsibility for the preparation and trial of the action;

               (2)     Parties. Individual parties and employees and insurance carriers of a
                       party but only to the extent counsel determines in good faith that the
                       employee’s assistance is reasonably necessary to the conduct of the
                       litigation in which the information is disclosed or, in the case of insurance
                       carriers, that the actual or alleged coverage or contract with the
                       insurance carrier(s) pertains, may pertain, or allegedly pertains to the
                       litigation;

               (3)     The Court and its personnel;

               (4)     Court Reporters and Recorders. Court reporters and recorders engaged
                       for depositions;

               (5)     Contractors. Those persons specifically engaged for the limited purpose
                       of making copies of documents or organizing or processing documents,
                       including outside vendors hired to process electronically stored
                       documents;

               (6)     Consultants and Experts. Consultants, investigators, or experts
                       employed by the parties or counsel for the parties to assist in the
                       preparation and trial of this action but only after such persons have
                       completed the certification contained in Attachment A, Acknowledgment
                       of Understanding and Agreement to Be Bound;

                                                 4
    Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 5 of 15 PageID #:167




               (7)     Witnesses at depositions. During their depositions, witnesses in this
                       action to whom disclosure is reasonably necessary. Witnesses shall not
                       retain a copy of documents containing Confidential Information, except
                       witnesses may receive a copy of all exhibits marked at their depositions in
                       connection with review of the transcripts. Pages of transcribed deposition
                       testimony or exhibits to depositions that are designated as Confidential
                       Information pursuant to the process set out in this Order must be
                       separately bound by the court reporter and may not be disclosed to anyone
                       except as permitted under this Order.

               (8)     Author or recipient. The author or recipient of the document (not
                       including the person who received the document in the course of the
                       litigation);

               (9)     Individuals interviewed in the course of litigation. Individuals
                       interviewed as part of a party’s investigation in this litigation for whom
                       disclosure is reasonably necessary for the purpose of that investigation.
                       The only Confidential Information that may be disclosed to these
                       individuals is information that is reasonably necessary to disclose for the
                       purpose of investigation in this litigation and such information may be
                       disclosed only after such persons have completed the certification
                       contained in Attachment B, Acknowledgment of Understanding and
                       Agreement to Be Bound. Such individuals may not retain any copy,
                       including but not limited to electronic or physical duplications, of any
                       documents or other materials containing Confidential Information; and

               (10)    Others by Consent. Other persons only by written consent of the
                       producing party or upon order of the Court and on such conditions as may
                       be agreed or ordered.

       (c)     Control of Documents. Counsel for the parties shall make reasonable efforts to

prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall

maintain the originals of the forms signed by persons acknowledging their obligations under this

Order for a period of three years after the termination of the case.

       6.      Redaction of Personal Identifying Information. Notwithstanding the foregoing

provisions, the responding party shall have the right to redact from all documents produced in

discovery social security numbers, dates of birth, and information covered by the Juvenile Court

Act, as well as, for security reasons, all references to a current or former individual police

                                                  5
    Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 6 of 15 PageID #:168




officer’s confidential information about him/herself and his/her family, including but not limited

to, social security number, home address, home and cellular telephone number(s), personal email

address(es), the names of family members and the names of insurance beneficiaries.

       7.      Inadvertent Failure to Designate. An inadvertent failure to designate a

document as Confidential Information does not, standing alone, waive the right to so designate

the document; provided, however, that a failure to serve a timely Notice of Designation of

deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates a document as Confidential Information after it was

initially produced, the receiving party, on notification of the designation, must make a reasonable

effort to assure that the document is treated in accordance with the provisions of this Order. No

party shall be found to have violated this Order for failing to maintain the confidentiality of

material during a time when that material has not been designated Confidential Information, even

where the failure to so designate was inadvertent and where the material is subsequently

designated Confidential Information.

       8.      Filing of Confidential Information. This Order does not, by itself, authorize

the filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with LR 26.2.

       9.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.




                                                 6
    Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 7 of 15 PageID #:169




       10.     Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by

any party. The following procedure shall apply to any such challenge.

       (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party must

respond to the challenge within five (5) business days.

       (b)     Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       11.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

       12.     Use of Confidential Information at Trial. Nothing in this Order shall be

construed to affect the admissibility of any document, material, or information at any trial or


                                                  7
    Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 8 of 15 PageID #:170




hearing. A party that intends to present or which anticipates that another party may present

Confidential Information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential

Information. The Court may thereafter make such orders as are necessary to govern the use of

such documents or information at trial.

       13.     Confidential Information Subpoenaed or Ordered Produced in Other

 Litigation.

       (a)     If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

       (b)     The receiving party also must immediately inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered by

the subpoena or order is the subject of this Order. In addition, the receiving party must deliver a

copy of this Order promptly to the party in the other action that caused the subpoena to issue.

       (c)     The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing a

receiving party in this action to disobey a lawful directive from another court. The obligations




                                                  8
    Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 9 of 15 PageID #:171




set forth in this Paragraph remain in effect while the party has in its possession, custody or

control Confidential Information by the other party to this case.

       14.     Challenges by Members of the Public to Sealing Orders. A party or

interested member of the public has a right to challenge the sealing of particular documents that

have been filed under seal, and the party asserting confidentiality will have the burden of

demonstrating the propriety of filing under seal.

       15.     Obligations on Conclusion of Litigation.

               (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.

               (b)     Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be

returned to the producing party unless: (1) the document has been offered into evidence or filed

without restriction as to disclosure; (2) the parties agree to destruction to the extent practicable in

lieu of return; or (3) as to documents bearing the notations, summations, or other mental

impressions of the receiving party, that party elects to destroy the documents and certifies to the

producing party that it has done so.

               (c)     Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court

including those filed under seal. Any retained Confidential Information shall continue to be


                                                  9
   Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 10 of 15 PageID #:172




protected under this Order. An attorney may use his or her work product in subsequent litigation,

provided that its use does not disclose or use Confidential Information.

               (d)     Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         16.   Order Subject to Modification. This Order shall be subject to modification

by the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

         17.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.

         18.    Persons Bound. This Order shall take effect when entered and shall be binding

 upon all counsel of record and their law firms, the parties, and persons made subject to this

 Order by its terms.

         So Ordered.




Dated: November 5, 2020                      _____________________________
                                             Andrea R. Wood
                                             United States District Judge




                                                10
  Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 11 of 15 PageID #:173




WE SO MOVE                                        WE SO MOVE
and agree to abide by the                         and agree to abide by the
terms of this Order                               terms of this Order



BY: /s/Gregory E. Kulis                        BY: /s/Whitney N. Hutchinson
                                                 Special Assistant Corporation Counsel

Gregory E. Kulis                               Whitney N. Hutchinson
Gregory E. Kulis & Associates, Ltd.            Borkan & Scahill, Ltd.
30 North LaSalle Street, Suite 2140            20 S. Clark Street, Suite 1700
Chicago IL 60602                               Chicago, IL 6063
(312) 580-1830                                 (312) 580-1030
Email: gkulis@kulislawltd.com                  Email: whutchinson@borkanscahill.com
Counsel for Plaintiff Ariel Roman              Counsel for Defendant Melvina Bogard


BY: /s/ Helen O’Shaughnessy                    BY: /s/Larry S. Kowalczyk
  Special Assistant Corporation Counsel          Special Assistant Corporation Counsel

Helen O’Shaughnessy                            Larry S. Kowalczyk
Ryan D. Janski                                 Megan K. Monaghan
Nathan & Kamionski LLP                         QUERREY & HARROW, LTD.
33 W. Monroe St., Suite 1830                   120 N. LaSalle St., Suite 2600
Chicago, IL 60603                              Chicago, IL 60604
(312) 612-1928                                 (312) 540-7000
Email: helen@nklawllp.com                      Email: lkowalczyk@querrey.com
Email: rjanski@nklawllp.com                    Email: mmonaghan@querrey.com
Counsel for Defendant City of Chicago          Counsel for Defendant Bernard Butler




                                          11
   Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 12 of 15 PageID #:174




                                       ATTACHMENT A
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ARIEL ROMAN,                                     )
                                                  )
                        Plaintiff,                )
                                                  )
                v.                                             No. 20-cv-01717
                                                  )
 THE CITY OF CHICAGO, a Municipal                 )            Judge Andrea R. Wood
 Corporation, and CPD OFFICERS P.O.               )
 MELVINA BOGARD and P.O. BERNARD                  )            Magistrate Judge Sunil R. Harjani
 BUTLER, Individually,                            )
                                                  )
                        Defendants.
                                                  )


               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Confidentiality Order
dated                                                   in the above-captioned action and
attached hereto, understands the terms thereof, and agrees to be bound by its terms. The
undersigned submits to the jurisdiction of the United States District Court for the Northern
District of Illinois in matters relating to the Confidentiality Order and understands that the
terms of the Confidentiality Order obligate him/her to use materials designated as Confidential
Information in accordance with the Order solely for the purposes of the above-captioned action,
and not to disclose any such Confidential Information to any other person, firm or concern.
   Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 13 of 15 PageID #:175




         The undersigned acknowledges that violation of the Confidentiality Order may result in
penalties for contempt of court.
 Name:

 Job Title:

 Employer:

 Business Address:




 Date:
                                        Signature
   Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 14 of 15 PageID #:176




                                        ATTACHMENT B
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ARIEL ROMAN,                                    )
                                                 )
                        Plaintiff,               )
                                                 )
                v.                                            No. 20-cv-01717
                                                 )
 THE CITY OF CHICAGO, a Municipal                )            Judge Andrea R. Wood
 Corporation, and CPD OFFICERS P.O.              )
 MELVINA BOGARD and P.O. BERNARD                 )            Magistrate Judge Sunil R. Harjani
 BUTLER, Individually,                           )
                                                 )
                        Defendants.
                                                 )


                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       1.      The undersigned hereby acknowledges (a) that the terms of the Confidentiality
Order dated ____________________ in the above-captioned action and attached hereto have been
described and explained to him/her, (b) that he/she understands those terms, and (c) that he/she
agrees to be bound by its terms.
       2.      The undersigned understands that the terms of the Confidentiality Order obligate
him/her to keep Confidential Information confidential in accordance with the Order solely for the
purposes of the above-captioned action.
       3.      The undersigned understands and agrees to keep Confidential Information in strict
confidence. The undersigned understands that he/she is not to disclose or share any Confidential
Information to or with any person or entity. The undersigned further understands that he/she is
specifically prohibited from disclosing or sharing any Confidential Information to any person or
entity in any manner whatsoever, including, but not limited to, orally, in writing, or any other
method of communication.
   Case: 1:20-cv-01717 Document #: 42 Filed: 11/05/20 Page 15 of 15 PageID #:177




       4.      The undersigned acknowledges that violation of the Confidentiality Order may
result in penalties for contempt of court.
       Name:

       Address:



       Telephone Number:

Date: ___________________                    Signature:
